Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-22, as originally filed, are presently pending and have been considered below.

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/424,264, filed 5/28/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6 of U.S. Patent No. 11,042,988. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites limitations with similar or broader scope.

Invocation of 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiver configured to, a Radon transformer configured to, a normalizer configured to, a visualization generator configured to in claims 9, 11-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0005693 A1, Brauner et al. (hereinafter Brauner) in view of US 2008/0101681 A1, Schmiegel et al. (hereinafter Schmiegel).


As to claim 1, Brauner discloses a method of evaluating boundary detection in an image, comprising: 
receiving a processed image, wherein a detected boundary of an object image of an object is identified in the processed image Figs 6A-6B; pars 0038, 0048, 0056, obtaining/receiving image information from different scanning apparatus/devices, either directly or reconstructed); 
applying a Radon transform to the processed image for a plurality of angles to form a processed image histogram corresponding to the detected boundary for each of the plurality of angles (Fig 6C; pars 0170-0171, 0176-0177, 0188-0189, applying Radon transform to the image from object space to view space at different view angles; pars 0040, 0051, 0098, 0116, 0228-0229, a histogram being formed transformed from each detected ridge points or boundary).
Brauner also discloses the processed image histogram for each of the plurality of angles and a corresponding ground truth histogram for each of the plurality of angles to provide a normalized processed image histogram and a normalized ground truth histogram for each of the plurality of angles (pars 0040, 0170, 0188-0189, 0229-0230, a histogram can be used to analyze the blood vessel structural features corresponding certain patterns/parameters including the view angles), wherein the ground truth histogram corresponds to a ground truth boundary of the object for a corresponding angle (pars 0040, 0170, 0188-0189, 0229-0230, a histogram can be used to analyze the blood vessel structural features corresponding certain patterns/parameters including the view angles); and plotting an indication of the edges of the normalized processed image histogram for each of the plurality of angles to form a boundary detection evaluation visualization (Figs 8,12; pars 0032, 0056, 0062-0064, 0075, a display device for visually displaying or plotting the output of an analysis with respect to the structural features including boundary, edge, view angle, among other parameters and patterns).
Brauner does not expressly teach normalizing the processed image histogram and a corresponding ground truth histogram; and plotting an indication of the edges of the normalized processed image histogram for each of the plurality of angles to form a boundary detection evaluation visualization.  However, normalizing a presentation including a histogram and plotting it in a normalized scale is a common practice of showing features or patterns in a more uniformed or desirable manner. 
Nevertheless, Schmiegel, in the same or similar field of endeavor, further teaches normalizing the processed image histogram (Fig 8; pars 0048-0049, claim 19, normalizing one or more histograms), and a corresponding ground truth histogram (Figs 8-10; pars 0025, 0037, 0040-0042, 0046, ground truth histogram)  to provide a normalized processed image histogram and a normalized ground truth histogram for each of the plurality of angles (Figs 2-3, 6-7; pars 0043, 0048-0049, claim 19), and 
plotting an indication of the edges of the normalized processed image histogram for each of the plurality of angles to form a boundary detection evaluation visualization (pars 0038, 0052).
Therefore, consider Brauner and Schmiegel’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Schmiegel’s teachings of producing histogram for the ground truth image and normalizing the histograms for the image and the ground truth image in Brauner’s method to represent intensity and probability distributions over different parameters.

As to claim 2, Brauner as modified discloses the method of claim 1, wherein the detected boundary of the image of the object in each processed image is determined by one of use of a boundary detection algorithm in an image processing system or manual annotation (Brauner: pars 00051, 0099, 0116, 0163, identify and/or detect the boundaries of defined structures).  

As to claim 3, Brauner as modified discloses the method of claim 1, wherein the Radon transform is applied to each processed image for a plurality of angles from 0 degrees to 180 degrees (Brauner: Figs 6B, 11; pars 0171, 0177, 0193, 0197).  

As to claim 4, Brauner as modified discloses the method of claim 1, wherein the Radon transform is applied to each processed image for a plurality of angles in increments of less than or equal to 5 degrees (Brauner: par 0197, a degree angle interval).  

As to claim 5, Brauner as modified discloses the method of claim 1, wherein the processed image is two-dimensional and the Radon transform is applied to the processed image for a plurality of angles in two dimensions (Brauner: pars 0065, 0171, two dimensional).  

As to claim 6, Brauner as modified discloses the method of claim 1, wherein the processed image is three-dimensional and the Radon transform is applied to the processed image for a plurality of angles in three dimensions (Brauner: pars 0065, 0089, 0153, three dimensional).  

As to claim 7, Brauner as modified discloses the method of claim 1, further comprising repeating the steps of receiving the processed image, applying the Radon transform, normalizing, and plotting for a plurality of different processed images that have been processed using a same boundary detection algorithm (Brauner: pars 0069, 0128, 0210, iterative method or repeat analysis).  

As to claim 8, Brauner as modified discloses the method of claim 1, further comprising repeating the steps of receiving the processed image, applying the Radon transform, normalizing, and plotting for a same image processed using a plurality of different boundary detection algorithms (Brauner: pars 0098, 0116, 0163, different methods may be used to detect the boundary; also see applicant’s specification in Background: par 0004 AAPA (applicant admitted prior art)).  

As to claim 9, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 10-14, they are rejected with the same reason as set forth in claims 2-6, respectively.

As to claim 15, it recites a computer program product with non-transitory CRM storing program code executed to perform functions and features of claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 16-22, they are rejected with the same reason as set forth in claims 2-8, respectively.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661